Van Wyck, J.
The action is to recover commissions for services rendered by Mr, Peck, plaintiff’s assignor, in selling a house and lot for defendant. The defendant placed the property Ho. 11 West Twenty-fourth street, which adjoined the Hoffman House and the property of Mrs. Elbridge T. Gerry, in the hands of Mr. Peck for sale in 1889, and from time to time Peck spoke to Mr. Stokes of the Hoffman House interest and other parties about the property, and Mr. Stokes said he would lease or buy the same if he could get it right, and later *379in the negotiations, Stokes told Peck that he would not buy it himself, but said, “ I know a party who will buy it if I can make satisfactory arrangements with them for a lease,” and at first he did not say who this party was, but that the owners of the Hoffman House property were inducing them to buy it, and that then he could take a lease of it; and later on Stokes-told Peck that the party who wTould buy it was Elbridge T. Gerry. Mr. Peck made a full report to the defendant of these conversations and negotiations with Mr. Stokes. Mr. Stokes testified that Mr. Peck was the first broker who called his attention to the property, and that after some negotiations Peck said that the very least he coxild do was $50,000, and that at his suggestion he, Stokes, saw Mr. Geriy aboxit purchasing the property, and that Gerry bought the same and leased to him, and that he now occupies it under that lease. Mr. Gerry testified that Mr. Stokes mentioned to him that-there was a house and lot adjoining the Hoffman House on the side sti-eet for sale, and that it would be a valuable addition to the property if he (Gerry) would purchase it, and that Stokes stated the terms on which he would like to rent it. Mr. Gerry says that he purchased the property for his wife at $50,000, and leased the same to Stokes. Mr. Peck testified, “ I had a conversation with Mr. Halsey and got a telegram from him shortly before the contract of sale of the house was made. That telegram had reference to the proposed sale to Mr. Gerry. I went and saw defendant on receipt of this telegram. Defendant then said to me: 61 suspect that the party you have been talking about is negotiating for the house. A gentleman came in either this morning or yesterday morning, and asked me if I owned the house 11 West Twenty-fourth street, and said, I have come to talk with you aboxit buying it. I will make you an offer for it, an offer of $45,000.’ I am stating what Mr. Halsey told me. ‘ But I told him that would not be entertained for a moment, and he said, What will yoxi take, or will you entertain an offer of $50,000 % I said I would entertain that offer, and the man went out and was gone a short time and came back and offered me $50,000 for *380the property.’ Defendant told me this, and then I asked defendant' who it was, and he said Mr. Oruiclcshank. I then said, £ Well, now, I see yon understand as we have been talking, Mr. Halsey, we are going to reach a point. How, where do I stand ? ’ And defendant said, £ Yes, they were buying it; they may buy it for somebody else, but if they are buying it for the estate of Mr. Elbridge T. Gerry and those people, and it is leased to the Hoffman House, I know it is through your negotiations, and I will pay you the amount of your commission.’ I said, £ That is satisfactory, but you know it is to go there.’ Mr. Halsey said further that Mr. Cruickshank said to him, ‘ I suppose the commission goes with this sale the usual way,’ and Mr. Halsey said, £ I told him, Ho, not at all ; that there are other parties interested in this matter if it goes a certain way.’ ”
The verdict for plaintiff, the assignee of Peck, is not against the weight of evidence, and no error of law having been made, the judgment and order appealed from should be affirmed, with costs.
Fitzsimoits, J., concurs.
Judgment and order affirmed.